 

 

 

Case 1:19-mr-00724-LF Document 3 Filed 06/27/19 Page 1 of 4

wt

AO 93 (Rev. 11/13) Search and Seizure Warrant

    
 

UNITED STATES DISTRICT COURT |
for the

District of New Mexico

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

TARGET DEVICES as described in attachment A, which
is incorporated by reference.

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property locatedinthe =| _ _ District of © ____ _ New Mexico

(identify the person or describe the property to be searched and give its location):

 

TARGET DEVICES as described in attachment A, which is incorporated by reference, located at 1001 Indian Schoo! Road
NW, Albuquerque NM 87104.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See attachment B, which is incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before Sqaage. 257, ZOUF _ (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. | @fat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to __ etey ri. Ue ter
(Uhited States Magistrate Judge)

(1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for  _ days (not to exceed 30) + until, the facts justifying, the later specific date of

  
    

Judge's si ignature

Jerey athe _, United States Magistrate Judge
aa

Printed name and title

Date and time issued: Suwe- 18, ROG

City and state: Albuquerque, NM

 

 

 

 
 

 

‘ Case 1:19-mr-00724-LF Document 3 Filed 06/27/19 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:
19-MR-724

 

Date and time warrant executed:
06/19/2019 5:00 pm

Copy of warrant and inventory left with:
Mailed to address given at the time of traffic stop

 

 

Inventory made in the presence of :

SA Greg Knox

 

Inventory of the property taken and name of any person(s) seized:

Extracted all data and metadata from electronic devices listed in Attachment A, items 1-3. See evidence collection report.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: 06/26/2019

Loy Zh

Executing officer % signature

Greg L. Knox, Special Agent

 

Printed name and title

 

 
 

ro 4 Case 1:19-mr-00724-LF Document 3 Filed 06/27/19 Page 3 of 4

ATTACHMENT A
! DESCRIPTION OF PROPERTY TO BE SEARCHED

The items to be searched are currently located in lawful possession of the Bureau of Indian Affairs Office of Justice
Services, Albuquerque office located at 1001 Indian School Rd, NW, Albuquerque, NM. These devices are being held as
evidence as the result of a traffic stop and seizure of approximately forty-one and eight tenths pounds (41.8 lbs.) of green
leafy substance.

Item to be searched:

1, Brand: Samsung Note 9
Model: SM-N960U
SN: RF8KA1L6PGB
IMEI: 358621092419077

2. Brand: iPhone 7 Plus
Model: MN562LL/A
SN: FCCVV5S5AHFYC
IMEI: 355347087443 186

3. Brand: REVVL2
Base VRS: MOLY.LR12A.R3.MP.V20.1.P21
Build#: AR3SUMS1

 
Case 1:19-mr-00724-LF Document 3 Filed 06/27/19 Page 4 of 4

ATTACHMENT B

1. Allrecords on the Device described in Attachment A that relate to violations of Title 21, United States Code §
841(a)(1), including:

a. lists of contacts who are customers and suppliers of narcotics (including names, addresses; phone
numbers, email addresses and other identifying information), types, amounts and prices of drugs being
trafficked, imported or purchased, along with data applying to date, places, and amounts related to specific
transaction. These phones may also contain information regarding user distribution.

b. lists of customers and related identifying information;

c. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of specific
transactions;

d. any information related to sources of drugs (including names, addresses, phone numbers, or any other

identifying information);

2. any information recording Eric H. MILLER or Eloisa A ZAPATA-PEREZ’s schedule or travel to the present;
e. all bank records, checks, credit card bills, account information, and other financial records.

3. Evidence of user attribution showing who used or owned the Device at the time the things described in this
warrant were created, edited, or deleted, such as logs, phonebooks, saved usernames and passwords, documents,
and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items of evidence in whatever
form and by whatever means they may have been created or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and any photographic form.
